Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on April 5, 2021.
Claims 1-4 are currently pending.  Claims 1-3 have been amended. Entry of this amendment is accepted and made of record.
Previous objection to the Drawings have been withdrawn in view of Applicants amendments filed April 5, 2021.
Previous rejections of claims 3-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of Applicants amendments filed April 5, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0089768) (hereinafter Wu) in view of Herbert (US 2008/0043809) (hereinafter Herbert) in further view of Baier (US 2010/0012645) (hereinafter Baier).

 a rigid member having a first end (lower portion) (330), a second end (upper portion) (310), and a shaft (middle portion) (320) extending therebetween (see Figures 2-4 and paragraphs 0027-0028);
a first sensor (temperature sensing mechanism) (334) at the first end for providing temperature data related to the interior of the body (food) (154); a radio frequency transmitter (wireless radio/Radio Frequency) (318) at the second end (upper portion) (310) of the rigid member for providing temperature data to a remote interrogator  (temperature control) (105) through the bath (container) (114) (see Figure  and paragraphs 0026-0028); a chip (controller) (316) on the second end (upper portion) (310) for receiving temperature data from the first sensor (temperature sensing mechanism) (334), the chip (controller) (316) storing said temperature data to provide to the transmitter (wireless radio/Radio Frequency) (318) (see Figures 2-5 and paragraphs 0027 and 0032). 
However Wu does not explicitly teach a second sensor at the second end for providing temperature data related to the body, the chip on the second end for receiving temperature data from the second sensor and a light harvester on the second end for receiving power for the chip and the light transmitter.
Herbert teaches a second sensor (154a) at the second end for receiving temperature data related to the body (exterior object portion) (see Figure 9 and paragraphs 0055 and 0061-0064) and the chip (circuitry) (108) receiving temperature data from the second sensor (see Figure 6 and paragraph 0049).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by Wu with a second sensor at the second end for receiving temperature data related to the body as taught by Herbert. One would be motivated to make this combination in order to calculate and/or display a temperature profile. A temperature profile is particularly useful since partial cooking during warming or defrosting is a recurring problem in home and commercial food preparation. Providing a temperature profile allows a user to determine if the temperature measurements indicate unwanted cooking or warming is taking place, or is projected to take place within a predetermined time.

Baier teaches a battery-free probe (temperature probe) (11) and a light harvester (energy generator/solar cell) (19) on the second end for receiving power for the chip (electronic device) (25) and emitting means (21) (see Figure 1 and paragraphs 0007, 0010, 0015-0019, 0037-0038 and 0044)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by the prior combination with a light harvester on the second end as taught by Baier to power the chip and the light transmitter. One would be motivated to make this combination in order to provide a probe assembly that can work and withstand high temperatures.
Regarding claim 3, Wu teaches a probe and interrogator assembly for monitoring temperature data of at least the interior of a body in a bath, the assembly comprising:
a remote interrogator (electronic device) (1200) (see Figure 6 and paragraph 0038) outside of a bath containing a boy comprising: 
a controller (microprocessor) (1238) (see paragraph 0026); and 
a transceiver (wireless radio) (see paragraph 0026), the transceiver (wireless radio) including an antenna (it is understood that the wireless radio has an associated antenna (see Figures 1-3 and paragraph 0026);
a probe assembly (wireless temperature sensor) (300) for providing body (food) (154) temperature data to the remote interrogator outside of a bath (container) (150) containing the body, the probe assembly (wireless temperature sensor) (300) comprising:
a rigid member having a first end (lower portion) (330), a second end (upper portion) (310), and a shaft (middle portion) (320) extending therebetween (see Figure 3 and paragraphs 0027-0028),
a first sensor (temperature sensing mechanism) (334) at the first end for providing temperature data related to the interior of the body (food) (154) (see Figure 3 and paragraph 0029); 
a light transmitter (wireless radio/IR) (318) at the second end for relaying temperature data received by the first sensor (temperature sensing mechanism) (334); 

However Wu does not explicitly teach a second sensor at the second end for receiving temperature data corresponding to the surface of the body; the chip receiving data from the second sensor, the light transmitter relaying temperature data received by the second sensor and a light harvester on the second end for receiving power for the chip and the light transmitter.
Herbert teaches a second sensor (154a) at the second end for receiving temperature data corresponding to the surface of the body  (exterior body portion) and the chip receiving data from the second sensor (154a) (see Figure 9 and paragraphs 0055 and 0061-0064).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by Wu with a second sensor at the second end for receiving temperature data corresponding to the surface of the body and the chip receiving data from the second sensor, the light transmitter relaying temperature data received by the second sensor as taught by Herbert. One would be motivated to make this combination in order to calculate and/or display a temperature profile. A temperature profile is particularly useful since partial cooking during warming or defrosting is a recurring problem in home and commercial food preparation. Providing a temperature profile allows a user to determine if the temperature measurements indicate unwanted cooking or warming is taking place, or is projected to take place within a predetermined time.
However Wu as modified by Herbert does not explicitly teach the probe being a battery-free probe and a light harvester on the second end for receiving power for the chip and the light transmitter.
Baier teaches a battery-free probe (temperature probe) (11) and a light harvester (energy generator/solar cell) (19) on the second end for receiving power for the chip (electronic device) (25) and emitting means (21) (see Figure 1 and paragraphs 0007, 0010, 0015-0019, 0037-0038 and 0044)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by the prior combination with a light harvester on the second end as taught by Baier to power the chip and the light transmitter. One would be 
Regarding claim 4, Wu further teaches the interrogator further comprising a user interface (display) (1222) for providing a display related to the temperature data to a user (see paragraph 0038).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Herbert in view of Lawler, Jr. (US 2018/0058940) (hereinafter Lawler, Jr.) and in further view of Baier.
Regarding claim 2,  Wu teaches a probe assembly (wireless temperature sensor) (300) for providing temperature data corresponding to interior temperatures for a body (food) (154) residing in a bath (container) (150), and for enabling temperature data to be transmitted to remote interrogator (receiver) (1212), the probe assembly comprising:
a) a rigid member comprising a first end (lower portion) (330), a second end (upper portion) (310), and a shaft (middle portion) (320) extending therebetween (see Figures 2-4 and paragraphs 0027-0028);
 	b) a first sensor (temperature sensing mechanism) (334) at the first end for receiving temperature data corresponding to the interior of the body (food) (154) (see Figure 3 and paragraph 0029); 
d) an light transmitter (infrared) (318) at the second end for relaying temperature data received from the first sensor (see Figures 3 and 5 and paragraph 0027); e) a chip (controller) (316) on the second end (upper portion) (310) for receiving temperature data from the first sensor (temperature sensing mechanism) (334), the chip (controller) (316) storing said temperature data to provide to the transmitter (infrared) (316) (see Figures 2-5 and paragraphs 0027 and 0032).
However Wu does not explicitly teach the probe being a battery free probe, the first end to be inserted into the body and the second end being outside the body, a second sensor at the second end for receiving temperature data corresponding to the surface of the body, the light transmitter being a LED and relaying temperature data from the second sensor, the chip receiving temperature data from the second sensor, and a light harvester on the second end for receiving power for the chip and the light transmitter from an emitter on the remote interrogator or from ambient illumination.
Herbert teaches the first end (tip) (152) to be inserted into the body and the second end being outside the body (see Figure 9), a second sensor (154a) at the second end for receiving temperature data 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by Wu with the first end to be inserted into the body and the second end being outside the body, a second sensor at the second end for receiving temperature data corresponding to the surface of the body, and the chip receiving temperature data from the second sensor as taught by Herbert. One would be motivated to make this combination in order to calculate and/or display a temperature profile. A temperature profile is particularly useful since partial cooking during warming or defrosting is a recurring problem in home and commercial food preparation. Providing a temperature profile allows a user to determine if the temperature measurements indicate unwanted cooking or warming is taking place, or is projected to take place within a predetermined time.
However Wu as modified by Herbert does not explicitly teach the light transmitter being a LED and relaying temperature data from the second sensor. 
Lawler, Jr. teaches the light transmitter being a LED and relaying temperature data received from sensors (see paragraphs 0012, 0049 and 0149).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the light transmitter as taught by the prior combination with a LED as taught by Lawler, Jr. and relay data received from the first sensor and the second sensor.  One would be motivated to make this combination in order to reduce cost by providing a low cost optical component.
However Wu as modified by Herbert and Lawler, Jr. does not explicitly teach the probe being a battery-free probe and a light harvester on the second end for receiving power for the chip and the light transmitter from an emitter on the remote interrogator or from ambient illumination.
Baier teaches a battery-free probe (temperature probe) (11) and a light harvester (energy generator/solar cell) (19) on the second end for receiving power for the chip (electronic device) (25) from ambient illumination (see Figure 1 and paragraphs 0007, 0010, 0015-0019, 0037-0038 and 0044)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by the prior combination with a light .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855